Case 19-01122-BFK     Doc 21   Filed 02/05/20 Entered 02/05/20 09:29:35   Desc Main
                               Document     Page 1 of 4



                   UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
_________________________________
JOHN FASUSI,                      Case No. 19-13288-BFK
                                  Chapter 7
            Plaintiff,            Adversary Proceeding No. 19-01122-BFK

v.

GABY A. TOUMA

        Defendant.




                         Plaintiff’s Initial Disclosures under
                          Federal Rule of Civil Procedure 26(a)

              1.     Under Rule 26(a)(1)(A), the names, addresses and telephone
        numbers of each individual likely to have discoverable information that
        Plaintiff may use to support his claims or defenses:

A.      Name:        JOHN FASUSI
        Address:     c/o Thomas R Breeden
                     Thomas R. Breeden, P.C.
                     10326 Lomond Drive
                     Manassas VA 20109
                     Telephone: (703) 361-9277

                     Has knowledge of all aspects of this matter

B.      The Defendant, Gaby A. Touma
C.      Representatives of GN Auto, LLC




     2. Under Rule 26(a)(1)(A), the subjects of the discoverable information known
        by the above individuals:
Case 19-01122-BFK     Doc 21   Filed 02/05/20 Entered 02/05/20 09:29:35    Desc Main
                               Document     Page 2 of 4



            A.      JOHN FASUSI: Plaintiff has knowledge of facts alleged in the
                    pleadings, as well as her damages.

            B.      Unknown Agents of Defendant: Upon receipt of Defendant’s
                    Rule 26(a) disclosures and responses to discovery, Plaintiff may
                    learn the identity of additional agents of Defendant that may
                    elicit testimony to be used by Plaintiff.

            C.      Unknown Agents of GN Auto, LLC: Upon receipt of Defendant’s
                    Rule 26(a) disclosures and responses to discovery, Plaintiff may
                    learn the identity of additional agents of GN Auto, LLC that
                    may elicit testimony to be used by Plaintiff.


            D.      Expert Testimony as Needed: Plaintiff may seek to use expert
                    testimony, but at this time have not retained or consulted with
                    any experts. Plaintiff will supplement this disclosure once an
                    expert has been retained.

            3.     Under Rule 26(a)(1)(B), Plaintiff set forth the following
      categories of documents, data compilations, and tangible items in his
      possession, custody or control that they may use to support his claims or
      defenses:

            1.      Arbitration Award dated October 10, 2017
            2.      Complaint in Fairfax County Case Number 2016-13918
            3.      Fasusi’s Arbitration Complaint against Touma and GN Auto,
                    LLC
            4.      Motion to impose judgment (Confirm arbitration award) filed in
                    Fairfax County Case Number 2016-13918
            5.      Virginia Supreme Court’s August 1, 2019 ruling for Record No
                    180642.
            6.      Advertisement
            7.      Buyers Order
            8.      Retail Installment Contract
            9.      Buyers Guide
            10.     Cars Protection Plus contract
            11.     NADA for 1998 Mercedes Benz E Class
            12.     Motor Vehicle Dealer Board Records related to March 15, 2017
                    decision on disciplinary action against Gaby Touma
            13.     Loudoun County General District Court Criminal Records
                    related to Gaby Touma’s June 9, 2015 convictions of violating
                    Virginia Code §46.201542
            14.     Loudoun County General District Court Criminal Records
                    related to Gaby Touma’s December 13, 2016 convictions of
Case 19-01122-BFK    Doc 21   Filed 02/05/20 Entered 02/05/20 09:29:35    Desc Main
                              Document     Page 3 of 4



                    violating Virginia Code §46.2-1544
            15.     All documents produced by Defendant.



            4.      Under Rule 26(a)(1)(C), Plaintiff produces the following
                    computation of damages claimed, and makes available for
                    inspection and copying under Rule 34 any non-privileged
                    documents or other evidentiary materials on which these
                    computations are based:

                    The Plaintiff seeks $19,761.00 actual damages, tripled to
      $59,013.00; punitive damages of $50,000.00, attorney fees of $10,810.00 and
      court costs of $453.72 as set forth in the Arbitration Award dated October 10,
      2017, and for such other and further relief as this Honorable Court deems
      appropriate.

            Dated: February 4, 2020


                                                   Respectfully served,

                                                   JOHN FASUSI
                                                   By Counsel

            /s/ Thomas R. Breeden
            Thomas R. Breeden, Esq. (VSB #33410)
            THOMAS R. BREEDEN, P.C.
            10326 Lomond Drive
            Manassas, Virginia 20109
            (703) 361-9277 Telephone
            (703) 337-0441 Facsimile
            trb@tbreedenlaw.com
            Counsel for Plaintiff




                                      Certificate of Service

                  I hereby certify that on February 4, 2020 the Initial Disclosures
      were served by email and via the CM/ECF system to:

            Thomas K. Plofchan, Jr, Esquire
            Jacqueline A. Kramer, Esquire
            Westlake Legal Group 46175 Westlake Drive, # 320
Case 19-01122-BFK   Doc 21   Filed 02/05/20 Entered 02/05/20 09:29:35   Desc Main
                             Document     Page 4 of 4



           Sterling, Virginia 20165
           Counsel for Defendant

           Janet M. Melburger
           The Melburger Law Firm, P.C.
           1493 Chain Bridge Road, Suite 201
           McLean, VA 22101-5726
           Trustee

                                                       /s/ Thomas R. Breeden
                                                       Thomas R. Breeden
